                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Sheila Murphy and Ben Murphy,                )
                                             )
               Plaintiffs,                   )       ORDER
                                             )
       vs.                                   )
                                             )
Continental Resources, Inc.,                 )       Case No. 1:19-cv-069
                                             )
               Defendant.                    )


       The court held a status conference with the parties by telephone on December 17, 2019.

Pursuant to the parties’ discussions, the deadline for filing motions to amend the pleadings to add

claims for punitive damages shall be extended until May 8, 2020.

       IT IS SO ORDERED.

       Dated this 17th day of December, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
